                                                                                            7/9/2019
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

 MABEL HARRIS,
                                                        CASE NO. 6:18-cv-68
                                       Plaintiff,
 v.
                                                        ORDER
 ANDREW SAUL, COMMISSIONER            OF   SOCIAL
 SECURITY,
                                                        JUDGE NORMAN K. MOON
                                    Defendant.


       This matter is before the Court on the parties’ cross motions for summary judgment (dkts.

12, 14), and the Report & Recommendation of United States Magistrate Judge Robert S. Ballou

(dkt. 16, hereinafter “Report”). Pursuant to Standing Order 2011-17 and 28 U.S.C.

§ 636(b)(1)(B), I referred this matter to Judge Ballou for proposed findings of fact and a

recommended disposition. The parties filed cross motions for summary judgment, and on June

24, 2018, Judge Ballou filed a Report recommending that Plaintiff’s Motion for Summary

Judgment, (dkt. 12), be granted in part, the Commissioner’s Motion for Summary Judgment,

(dkt. 14), be denied, and the case be remanded under sentence four of 42 U.S.C. § 405(g) with

instructions to the ALJ to consider the records submitted to the Appeals Council, as outlined in

the Report. After a review of the record in this case, and no objections having been filed to the

Report within fourteen days of its service upon the parties, I adopt the Report in its entirety.

       Accordingly:

       1. The Report of June 24, 2019, is hereby ADOPTED in its entirety;

       2. Plaintiff’s Motion for Summary Judgment, (dkt. 12), is hereby GRANTED IN PART;

       3. Defendant’s Motion for Summary Judgment, (dkt. 14), is hereby DENIED; and
       4. The case is hereby REMANDED for further administrative consideration consistent
       with the Report. On remand, the ALJ is to consider the records submitted to the Appeals
       Council, as outlined in the Report.

       The Clerk of the Court is hereby directed to send a copy of this Order to all counsel of

record and to United States Magistrate Judge Robert S. Ballou.

       It is so ORDERED.

       Entered this _____
                     9th day of July, 2019.
